            Case 1:21-cv-01756-CM Document 5 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAIME MARTINEZ HERNANDEZ,

                                Plaintiff,

                    -against-                                   21-CV-01756 (CM)

                                                                CIVIL JUDGMENT
ROBERT BRYANT; JUAN O. PELHAM;
DERRICK MORRIS,

                                Defendants.

         Pursuant to the order issued March 5, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     March 5, 2021
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
